l\)

10
11
12
13
14
15
16
17
18
19
20
2l
22
23
24
25

26‘

27
28

\OOO\IO\UI-I'>~DJ

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Case No. l : l7-cv-01063 -DAD-EPG

MARIO CUADRA,
ORDER ON STIPULATION TO
Plaintiff, CONTINUE TRIAL AND RELATED
DATES AND TO AMEND
V. COMPLAINT
GEORGE BROWN SPORTS CLUB- (ECF No. 77)

PALM; INC., er a`l.,

Defendants.

 

 

In accordance With the stipulation of the parties, (ECF No. 77), and good cause
appearing, it is hereby ordered that:
1. The current schedule in this matter, (ECF Nos. 47, 76), is hereby vacated;
2. Plaintiff may file an amended complaint; and
3. A Scheduling Conference is set for April lO, 2019 at 10:00 AM. The Court
grants telephonic appearances, With`each party Wishing to so appear directed
to use the following dial-in number and passcode': 1-888-251-2909; passcode
1024453. '
\\\
\\\
\\\
\\\
\\\

 

\DOO\`|O\Ul-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

The parties are also reminded to file a joint status report one full Week prior
to the conference and email a copy of same, in Word format, to

epgorders@caed.uscourts.gov, for the Judge’s review.

` IT IS SO ORDERED:

DATED: jam i“i{zO/c[ l '§;_/!>` A’i/\

ERICA P. GRosJEAN 0 `~
UNITED sTATEs MAGISTRATE JUDGE

 

 

